Citation Nr: 0726267	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder as secondary to the service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

Service connection was previously denied for a left knee 
disorder as secondary to the service-connected right knee by 
rating decisions promulgated in February 1977 and August 
1981.  The veteran was informed of these decisions, including 
his right to appeal, and he did not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which found that new and material evidence 
had not been received to reopen the left knee claim.  
However, in the subsequent December 2005 Statement of the 
Case (SOC), the RO found that new and material evidence had 
been received, but denied the underlying service connection 
claim on the merits.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in May 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons stated below, the Board concurs with the RO's 
determination that new and material evidence has been 
received regarding the veteran's left knee claim.  However, 
additional development is required with respect to the 
underlying service connection claim.  Accordingly, the 
service connection claim will be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.

As an additional matter, the Board observes that the veteran 
raised the issue of entitlement to a total rating based upon 
individual unemployability (TDIU) at his May 2006 hearing.  
Since the records assembled for the Board's review do not 
reflect this claim has been adjudicated below, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein has 
been completed.

2.  Service connection was previously denied for a left knee 
disorder as secondary to the service-connected right knee 
disorder by rating decisions promulgated in February 1977 and 
August 1981.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.  

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disorder as secondary to the service-connected right knee 
disorder, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board concludes that new 
and material evidence has been received in this case.  As 
such, there is no prejudice to the veteran based upon any 
deficiency regarding the new and material evidence aspect of 
this case, and no further discussion is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  However, as 
detailed in the REMAND portion of the decision below, the 
Board concludes that additional development is required for a 
full and fair adjudication of the underlying service 
connection claim.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).


Analysis.  As already noted, service connection was 
previously denied for a left knee disorder as secondary to 
the service-connected right knee by rating decisions 
promulgated in February 1977 and August 1981.  The veteran 
was informed of these decisions, including his right to 
appeal, and he did not appeal.  

The evidence of record at the time of the last prior denial 
includes statements from the veteran, his service medical 
records, and post-service medical records which cover a 
period through 1981.

The veteran essentially contended at the time of the prior 
denials that he had a left knee disorder which developed 
secondary to his service-connected right knee disorder.

The veteran's service medical records reflect, in pertinent 
part, that he was treated on multiple occasions for right 
knee problems while on active duty, to include torn cartilage 
in July 1971.  However, these records do not indicate any 
treatment for left knee problems.

In a November 1971 rating, the RO granted service connection 
for post operative excision, right medial meniscus, evaluated 
as 10 percent disabling.  The evaluation was increased to 30 
percent disabling in an August 1981 rating.

The post-service medical records also show treatment for 
right knee problems, to include VA medical examinations 
conducted in September 1976 and May 1981.  In addition, the 
veteran asserted at the September 1976 examination that his 
left knee hurt due to trauma sustained while compensating for 
and trying to protect the right knee.  At the subsequent May 
1981 examination he reported that his left knee "doesn't 
bother me anymore."  None of the medical records on file at 
the time of the prior denials contained an opinion relating 
the etiology of the left knee disorder to the service-
connected right knee disorder.

Both the February 1977 and August 1981 rating decisions 
denied service connection for a left knee disorder because 
the evidence did not reflect it had developed secondary to 
the right knee disorder.

The evidence received since the last prior denial includes a 
private July 2005 medical record which stated, in pertinent 
part, that the veteran had left knee pain which was 
"probably diffuse overuse from favoring the right knee for a 
number of years," and it was opined that the left knee was 
"service connected in view of [the veteran's] previous VA 
performed meniscectomy and ongoing transfer of stress to the 
left knee due to the degenerative right knee."  In short, 
the evidence added to the record includes a competent medical 
opinion that the left knee disorder developed secondary to 
the right knee disorder, which goes to the basis for the 
prior denials.  Moreover, the evidence submitted to reopen a 
claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In view of the foregoing, the Board finds that the additional 
evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has been received pursuant to 
38 C.F.R. § 3.156(a) regarding the left knee claim.  
Therefore, the claim is reopened.

Adjudication of the veteran's appeal does not end with the 
finding that new and material evidence has been received.  In 
the adjudication that follows, the presumption that the 
additional evidence is true without regard to the other 
evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying 
service connection claim.




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

REMAND

In addition to the aforementioned July 2005 private medical 
statement, the evidence of record includes the findings of a 
September 2005 VA medical examination.  Following evaluation 
of the veteran and review of his VA claims folder, the 
examiner diagnosed three-compartment chondromalacia of the 
left knee, status-post partial posterior horn medial 
meniscectomy secondary to a tear.  Further, the examiner 
opined that it was not at least as likely as not that the 
veteran's current left knee disorder was due to his service-
connected right knee disorder.  The examiner stated that he 
was aware of no medical literature which related the onset of 
chondromalacia to overuse or altered use of a joint.  
Moreover, the examiner stated he could only speculate as to 
the cause of the veteran's left knee disorder, and that 
similar speculation was required in the July 2005 private 
medical opinion.

Despite the foregoing, the Board must also observe that there 
is no competent medical evidence which addresses the issue of 
whether the service-connected disability aggravated the 
nonservice-connected disability, and if so to what extent, as 
required by Allen, supra.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Board 
concludes that a new examination is required in order to 
accurately address the etiology of the veteran's current left 
knee disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
knee problems since September 2005.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his left knee disorder.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
the claims folder was reviewed.

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any currently diagnosed left knee 
disorder was caused by or aggravated by 
the service-connected right knee 
disorder.  By aggravation the Board means 
a permanent increase in the severity of 
the underlying disability beyond its 
natural progression.  If the examiner 
determines that the left knee disorder 
was aggravated by the service-connected 
right knee disorder, the examiner should 
express the level of disability caused by 
the right knee to the extent possible.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the December 2005 SOC, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


